Citation Nr: 1220810	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee disability, rated 20 percent disabling from November 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Regional Office (RO) in Philadelphia, Pennsylvania. The RO denied his claim for an increased disability rating in the November 2008 decision. Although the RO issued a December 2011 rating action granting a 20 percent disability rating effective November 2011, the Veteran has not indicated that decision satisfied his claim so the matter remains on appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that pertinent evidence remains outstanding and an additional examination may be warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

As an initial matter, the Board observes that the last VA treatment records associated with the claims file were generated on October 19, 2010. While this case is in remand status, the RO/AMC must gather subsequent VA treatment records and associate them with the claims file. 

VA treatment notes associated with the claims file reflect that the Veteran was referred to Presbyterian Hospital in October 2010 for private treatment of his left knee disability. He informed a November 2011 VA examiner that he had been evaluated at Presbyterian Hospital and was advised to undergo a total knee replacement surgery. However, no treatment notes from this hospital appear in the claims file. While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form allowing for the release of any pertinent private treatment records. 

The Veteran also informed the November 2011 VA examiner that he had to stop working due to his knee pain. A November 2011 Social Security Administration (SSA) inquiry reflects that the Veteran applied for, but was denied SSA benefits. Although the Veteran was denied benefits, the inquiry results indicate that he submitted a claim that was evaluated by SSA. Disability determinations by the SSA are not binding on VA, but they are pertinent to the adjudication of a claim for VA benefits and the VA has a duty to assist the Veteran in gathering such records. Voerth v. West, 13 Vet. App. 117, 121 (1999). As no SSA records appear within the claims file, the RO/AMC must take appropriate steps to attempt to obtain the pertinent records. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. Id. Evidence within the claims file indicates that the Veteran may have undergone left knee surgery since the November 2011 VA examination. If evidence associated with the claims file as a result of this remand reflects surgical procedure or other material change in the severity of the disability (to include the Veteran's contentions of such a change in severity) since the last examination, another examination may be warranted. The RO/AMC must evaluate the newly gathered evidence and afford the Veteran a new examination if appropriate.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather outstanding records of VA medical treatment - records generated after October 19, 2010- and associate them with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. The records requested must specifically include, but are not limited to, records of left knee treatment from Presbyterian Hospital.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

5. IF THE ADDITIONAL EVIDENCE GATHERED AS A RESULT OF THIS REMAND SHOWS THAT THE VETERAN HAS UNDERGONE LEFT KNEE SURGERY OR OTHERWISE REFLECTS THAT THE SEVERITY OF HIS LEFT KNEE DISABILITY HAS CHANGED SINCE THE NOVEMBER 2011 EXAMINATION, AFFORD HIM A NEW EXAMINATION AT AN APPROPRIATE LOCATION.

6. Thereafter, consider all of the evidence of record and readjudicate the Veteran's appeal, to include consideration of any appropriate staged rating(s).  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


